Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed 12/15/2020.
Currently claims 7, 20, 22-24, 28 are pending.  Claims 1-6, 8-19, 21, 25-27, 29-35 are cancelled.
Claim 28 is withdrawn based upon the species election. 
The following rejection are newly applied necessitated by amendment.  In particular the amendment from the combination of SEC14L2 to SLC2A5.   
This action is FINAL.
 Withdrawn Rejections
	The 35 USC 112 made in the previous office action is withdrawn based upon amendments to the claims.   
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7, 20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willman et al. (US Patent Application Publication 20140322166 effective filing date 12/12/11)
With regard to claim 7, Willman et al. teaches adminstering a multikinase in a human patient with ALL (para 171-172). Willman et al. teaches the detection of SLC2A5 wherein in the level is below the predetermined expression value it is indicative of unfavorable or unsuccessful treatment and therefore Willman et al. teaches to providing an aggressive treatment of tyrosine kinase inhibitor therapy (pare 170).  As such Willman et al. teaches treating in a patient that has a lower level, however, Willman et al. does not teach what the predetermined expression would encompass.  However, it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of WIllman et al. to use an comparison step that provides a predetermined level of a patient population that is randomly selected in order to determine differences in expression that is not similar to that of the human population with cancer.  The ordinary artisan would have a reasonable expectation, as Willman et al. teaches that SLC2A5 expression is associated with kinase inhibitor treatment response.  
With regard to claims 20 and 22, WIllman et al. suggests that protein and gene expression can be detected (para 73 and 169).  
. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willman et al. (US Patent Application Publication 20140322166 effective filing date 12/12/11) as applied to claims 7, 20, 22-23 and in view of Szalay et al. (US Patent application publication 2014/0087362 March 16, 2012)
Willman et al. teaches adminstering a multikinase in a human patient with ALL (para 171-172). Willman et al. teaches the detection of SLC2A5 wherein in the level is below the predetermined expression value it is indicative of unfavorable or unsuccessful treatment and therefore Willman et al. teaches to providing an aggressive treatment of tyrosine kinase inhibitor therapy (pare 170).  As such Willman et al. teaches treating in a patient that has a lower level, however, Willman et al. does not teach what the predetermined expression would encompass.  However, it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of WIllman et al. to use an comparison step that provides a predetermined level of a patient population that is randomly selected in order to determine differences in expression that is not similar to that of the human population with cancer.  The ordinary artisan would have a reasonable expectation, as Willman et al. teaches that SLC2A5 expression is associated with kinase inhibitor treatment response.  However, Willman et al. does not teach that the cancer is hepatocellular carcinoma. 
With regard to claim 24, Szalay et al. teaches that SLC2A5 expression differences can be detected in hepatocellular carcinoma (para 150 and table 4). 
Therefore it would be prima facie obvious to one of ordinary skill at the time of the effective filing date to modify the method of WIllman et al. and screen any known cancer in which SLC2A5 expression is altered.  The ordinary artisan would be motivated to screen any cancer, as Willman et al suggests that the expression of SLC2A5 is associated with response to kinase inhibitors.  As such one of ordinary skill in the art would be motivated to modify the method of Willman et al. to screen any patient in which kinase inhibitors are used to treat including other known cancers.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634